Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pages 7-10, filed November 18, 2021, with respect to claims 1, 3-6, 9-13 have been fully considered.  Upon further consideration and search a new prior art was found that rejected the previously allowed claim 10. Examiner’s proposed amendment to claims 1 and 10 in Interview on February 3, 2022 to overcome rejection under the newly found prior art and to put the claims 1, 3-6, 9-13 in allowable form.

Drawings
The drawings were received on November 18, 2021.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Christopher Douglas on February 8, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.    A method comprising:
       rendering, by a processor, a buffer image from a first image data received for printing;
       scaling, by the processor, the buffer image to generate, wherein the buffer image is scaled based on a scale ratio;
       determining, by the processor, a first location of a machine readable indicia in the scaled buffer image; 
       causing, by the processor, a print head to print the buffer image on a print media to generate a printed content; and
       causing, by the processor, an image capturing unit to capture a second image of a portion of the printed content based on the first location of the machine readable indicia, wherein the portion of the printed content is at a second location in the printed content, and wherein the second location in the printed content is determined based on the scale ratio and corresponds to the first location of the machine readable indicia in the scaled buffer image.



Claim 7 has been cancelled. 

Claim 8 has been cancelled.

Claim 10 has been amended as follows:

10.     A printing apparatus comprising:
a print head configured to print a buffer image on print media to generate a printed content;
an image capturing unit configured to capture a second image of a portion of the printed content; and
a processor communicatively coupled to the print head and the image capturing unit, wherein the processor is configured to:
scale the buffer image to generate, wherein the buffer image is scaled based on a scale ratio;
determine a first location of a machine readable indicia in the scaled buffer image,
determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the scaled buffer image and the scale ratio, and




Claim 14 has been cancelled.
Claim 15 has been cancelled. 
 



Allowable Subject Matter

Claims 1, 3-6, 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
     
      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20020044689 to Roustaei discloses a method comprising:
       rendering, by a processor (paragraph 34; all units are performed by “computer algorithm” thereby providing processor), a buffer image from a first image data received (paragraph 30, 35-36; binary image generator unit 13 renders by bitmapping of first 
       scaling, by the processor (paragraph 34; all units are performed by “computer algorithm” thereby providing processor), the buffer image to generated a scaled buffer image (paragraph 32, 36; the binary bitmap (buffer image) is scaled by the down sampling unit 151 to generate scaled down image by sampling);
       determining, by the processor (paragraph 34; all units are performed by “computer algorithm” thereby providing processor), a first location of a machine readable indicia in the scaled buffer image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data).


         US Patent No. 6002844 to Kishida discloses wherein the first image data received is for printing (column 4, lines 14-20; print data (first image) is received by interface 503) and causing, by the processor, a print head to print the buffer image on a print media to generate a printed content (column 3, lines 50-59; column 5, lines 20-27, 38-60; print control circuit 501 includes CPU that causes received print data to be developed (buffer image) and printed by the print head 502).








        In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
         “scaling, by the processor, the buffer image to generate a scaled buffer image, wherein the buffer image is scaled based on a scale ratio; and 
          wherein the second location in the printed content is determined based on the scale ratio and corresponds to the first location of the machine readable indicia in the scaled buffer image”

            Therefore, claims 3-6, 9 are allowable for depending on claim 1.

            
       With regards to independent claim 10, the closest prior art of US Patent Application Publication Pub. No. US 20020044689 to Roustaei discloses an apparatus comprising:
        a processor, wherein the processor is configured to (paragraph 34; all units are performed by “computer algorithm” thereby providing processor):
           scale the buffer image to generated scaled buffer image (paragraph 32, 36; the binary bitmap (buffer image) is scaled by the down sampling unit 151 to generate scaled down image by sampling);
           determine a first location of a machine readable indicia in the scaled buffer image (paragraph 29, 32-34, 37-38; bounding box definition unit 153 determines location/coordinates of bounding box that contain the optical code (machine readable code) as first location of the optical code in the down-sampled binary bitmap data).


       US Patent No. 6002844 to Kishida discloses a printing apparatus comprising (column 3, lines 18-35; printer):
       a print head configured to print a buffer image on print media to generate a printed content (column 3, lines 50-59; column 5, lines 20-27, 38-60; print control circuit 501 includes CPU that causes received print data to be developed (buffer image) and printed by the print head 502);

      a processor communicatively coupled to the print head and the image capturing unit (column 3, lines 49-65; barcode reader 603 (capturing unit) and print head 502 coupled to print control circuit 501).
Further Kishida discloses determine a second location of the machine readable indicia in the printed content and cause the image capturing unit to capture the second image of the printed content based on the second location of the machine readable indicia
(column 11, lines 56-67; column 12, lines 1-11; the print position/coordinate of barcode is the second location of the barcode in the printed label that is used by the barcode checking unit to detect and read barcode; the print position/coordinate of barcode is based on “mark detection position” that is used for print positioning). However Kishida fails to disclose wherein determining a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the scaled buffer image.



       US Patent Application Publication Pub. No. 20030133139 to Robinson discloses determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia, and cause the image capturing unit to capture the second image of the portion of the printed content based 



       In addition to the teachings of the claim 10 as a whole, the closest prior art of record failed to teach or suggest, 
       “scale the buffer image to generate scaled buffer image, wherein the buffer image is scaled based on a scale ratio;
        determine a second location of the machine readable indicia in the printed content based on the first location of the machine readable indicia in the scaled buffer image and the scale ratio” 

            Therefore, claims 11-13 are allowable for depending on claim 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Other Prior Art Cited

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       US Patent Application Publication Pub. No. 20030133139 to Robinson discloses searching for marking in printed content (paragraph 31-34).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/09/2022